William Hoare plaint, ags* Ezekiel Fogg Defendant in an action of the case for his false 8s fraudulent dealing with & excessive over reaching the saide Hoar in the sale of a parcell of painting Stuffe & brushes chargeing them at an intollerable rate (viz) four or five times more then the worth of them & hath by flattering 8s insinuating discourse inticed the sd Hoar being ignorant of the prizes of such things to give him a bill under his hand for the paiment of the saide mony 8s bread 8s after making Sale of part of the saide goods to his the saide Hoar’s great damage & other due damages according to Attachm* Dat. October 14th 1674.
. . . The Jury . . . founde for the plaint, damage Seven pound fourteen shillings six pence 8s the delivery of the goods to Wm Hoar according to Jnvoyce on poenalty of ten pound ten shillings in mony to bee paide more then the Seven pounds fourteen Shillings six pence aboue expressed 8s costs of Court allowed by the Magistrates